The Attorney              General of Texas
                                            June        8,    1978
JOHN L. HILL
Attorney General


                   Honorable Gibson D. Lewis, Chairman               Opinion No. H- 117.8
                   Committee on Intergovernmental   Affairs
                   House of Representatives                          Re: Whether articles 13.57 and
                   P. 0. Box 2910                                    14.10, Election Code, prohibit the
                   Austin, Texas 78769                               use of names which are similar
                                                                     to the names of political parties.

                   Dear Mr. Lewis:

                         You have provided us with newspaper clippings which indicate that two
                   organizations,  the Harris   County Democrats      and the Tarrant County
                   Democrats, have endorsed candidates for election in the democratic primary.
                    You ask if such endorsements violate either article 13.57 or article 14.10 of
                   the Election Code. Article 13.57 provides:

                                 No new political party shall assume the name of any
                              preexisting party; and the party name printed on the
                              official ballot shall not consist of more than three
                              words. As used in this section, the term “preexisting
                              party” does not include a political party ‘which is no
                              longer in existence.

                         The term political party is not specifically defined in the Election Code;
                   however, it is clear that the term is meant to refer to an organization which
                   nominates individuals for election on a general election ballot.        See, e.&,
                   Election Code, 13.01a, 13.02, 13.45, 13.54;~ Attorney General Opinion M-215
                   (19681 (holding that a political party no longer existed when it had not
                   appeared on the general election ballot since 1920). We believe that
                   organizations such as the ones you name which do not nominate candidates
                   for a general election ballot are not political parties.    Accordingly, article
                   13.57 is inapplicable to them.

                        Article 14.10, Election Code, provides in part:

                              (A) (1) It is unlawful for an individual to misrepresent
                              his identity or, if acting or purporting to act as an




                                                   p.        4757
Honorable Gibson D. Lewis     -   Page 2        (H-1178)



           agent for any person, to misrepresent the identity of that
           person in any written or oral communication relating to the
           campaign of the candidate for nomination or election to a
           public office or election to the office of a political party or
           relating to the success or defeat of any ballot measure with
           the intent to injure any candidate or to influence the vote on
           the measure.
           (2) It is unlawful for any person to issue any communication
           relating to the candidacy of a person for nomination or
           election to a public office or election to the office of a
           political party or relating to the.success or defeat of any
           ballot measure, which purports to emanate from any source
           other than its true source.

      While we do not resolve disputed questions of fact, in the examples you pose
there is no indication that the organizations used anything other than their rightful
names in publicizing their endorsements or issued any communication purporting to
emanate from a source other than its true source. We are not prepared to indicate
that any use of a word such as “democrats” or “republicans” in an organization’s
name when the organization is not an official political party is unlawful.

                                  SUMMARY

           Mere use of the term ‘democrat” or “republican” in an
           organization’s name is not a violation of articles 13.57 or
           14.10 of the Election Code.




APPROVED:




              NDALL, First Assistant




Opinion Committee




                                           p.   4758